     Case 2:19-cv-01667-GMN-BNW Document 267 Filed 12/17/20 Page 1 of 3



 1    E. LEIF REID, Nevada Bar No. 5750                JOSEPH M. ALIOTO, PRO HAC VICE
      KRISTEN L. MARTINI, Nevada Bar No. 11272         JAMIE L. MILLER, PRO HAC VICE
 2    MARLA J. HUDGENS, Nevada Bar No. 11098           ALIOTO LAW FIRM
      NICOLE SCOTT, Nevada Bar No. 13757               One Sansome Street, 35th Floor
 3    LEWIS ROCA ROTHGERBER CHRISTIE LLP               San Francisco, CA 94104
      One East Liberty Street, Suite 300               Tel: 415.434.8900
 4    Reno, NV 89501-2128                              Fax: 415.434.9200
      Tel: 775.823.2900                                Email: jmalioto@aliotolaw.com
 5    Fax: 775.823.2929                                       jmiller@aliotolaw.com
      Email: lreid@lrrc.com
 6            kmartini@lrrc.com
              mhudgens@lrrc.com
 7            nscott@lrrc.com
 8
      JAMES J. PISANELLI, Nevada Bar No. 4027
 9    TODD L. BICE, Nevada Bar No. 4534
      JORDAN T. SMITH, Nevada Bar No. 12097
10    PISANELLI BICE PLLC
      400 South 7th Street, Suite 300
11    Las Vegas, Nevada 89101
      Telephone: 702.214.2100
12    Email: JJP@pisanellibice.com
             TLB@pisanellibice.com
13           JTS@pisanellibice.com
14    Attorneys for Plaintiff
15                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
16
      LAS VEGAS SUN, INC., a Nevada                 Case No. 2:19-CV-01667-GMN-BNW
17    corporation,
18                       Plaintiff,
                                                   STIPULATION AND ORDER TO
19
      v.                                           EXTEND BRIEFING DEADLINES FOR
20                                                 PLAINTIFF’S OPPOSITION AND
      SHELDON ADELSON, an individual and as        DEFENDANTS’ REPLY TO
21    the alter ego of News+Media Capital Group    DEFENDANTS’ MOTION FOR
      LLC and as the alter ego of Las Vegas Review CERTIFICATION OF ORDER FOR
22    Journal, Inc.; PATRICK DUMONT, an            APPEAL PURSUANT TO 28 U.S.C. §
      individual; NEWS+MEDIA CAPITAL GROUP 1292(B) [ECF NO. 251]
23    LLC, a Delaware limited liability company;
24    LAS VEGAS REVIEW-JOURNAL, INC., a            (FIRST REQUEST)
      Delaware corporation; and DOES, I-X,
25    inclusive,

26                       Defendants.
27

28


      113076760.1
     Case 2:19-cv-01667-GMN-BNW Document 267 Filed 12/17/20 Page 2 of 3



 1              Plaintiff LAS VEGAS SUN, INC. (“Sun”), by and through its counsel LEWIS ROCA
 2    ROTHGERBER CHRISTIE, LLP, PISANELLI BICE PLLC, and THE ALIOTO LAW FIRM, and
 3    Defendants NEWS+MEDIA CAPITAL GROUP LLC, LAS VEGAS REVIEW-JOURNAL, INC.,
 4    SHELDON ADELSON, and PATRICK DUMONT (together collectively referred to herein as
 5    “Defendants”), by and through their counsel of record, KEMP JONES, LLP, and JENNER &
 6    BLOCK, LLP, hereby stipulate and agree as follows:
 7             1.    On December 7, 2020, Defendants filed their Motion for Certification of Order for
 8    Appeal Pursuant to 28 U.S.C. § 1292(B) (“Motion for Certification”) (ECF No. 251). Through their
 9    Motion for Certification, Defendants have moved this Court for an order certifying for immediate
10    interlocutory appeal this Court’s November 30, 2020, Order Granting in Part and Denying in Part
11    Defendants’ Motions to Dismiss (ECF No. 243).
12             2.    Pursuant to Local Rule 7-2(b), any Opposition to Plaintiff’s Motion for Certification
13    is due on December 21, 2020, and any Reply to the Motion for Certification would be due on
14    December 28, 2020.
15             3.    Counsel believe and agree there is good cause to extend the deadlines for the
16    Opposition and Reply to the Motion for Certification given the holiday season, including Christmas
17    Day and New Year’s Day, as well as unexpected health and personal emergencies affecting the
18    Sun’s Counsel.
19             4.    Accordingly, the parties agree to extend the deadlines otherwise required by LR 7-
20    2(b) as follows:
21                   a.      The Sun shall have until December 30, 2020, to file any Opposition to the
22                   Motion for Certification.
23                   b.      Defendants shall have until January 13, 2021, to file any Reply to the Motion
24                   for Certification.
25    ///
26    ///
27    ///
28                                                   -1-


      113076760.1
     Case 2:19-cv-01667-GMN-BNW Document 267 Filed 12/17/20 Page 3 of 3



 1             5.    The stipulated extensions to the parties’ proposed briefing schedule will not
 2    prejudice the parties, nor will it impact other Court-imposed deadlines established in this case. This
 3    is the first request for a continuance of these briefing deadlines.
 4    DATED this 17th day of December, 2020.            DATED this 17th day of December, 2020.
 5
      LEWIS ROCA ROTHGERBER                             KEMP JONES, LLP
 6    CHRISTIE LLP
 7

 8     /s/ E. Leif Reid                                  /s/ Michael J. Gayan
       E. Leif Reid, Bar No. 5750                       J. Randall Jones, Esq., Bar No. 1927
 9     Kristen L. Martini, Bar No. 11272                Michael J. Gayan, Esq., Bar No. 11135
       Nicole Scott, Bar No. 13757                      Mona Kaveh, Esq., Bar No. 11825
10     One East Liberty Street, Suite 300               3800 Howard Hughes Parkway, 17th Floor
11     Reno, Nevada 89501                               Las Vegas, Nevada 89169

12     James J. Pisanelli, Bar No. 4027                 Richard L. Stone, Esq., Pro Hac Vice
       Todd L. Bice, Bar No. 4534                       Amy M. Gallegos, Esq., Pro Hac Vice
13     Jordan T. Smith, Bar No. 12097                   David R. Singer, Esq., Pro Hac Vice
       PISANELLI BICE PLLC
       400 South 7th Street, Suite 300                  JENNER & BLOCK LLP
14                                                      633 West 5th Street, Suite 3600
       Las Vegas, Nevada 89101
15                                                      Los Angeles, California 90071
       Joseph M. Alioto, Pro Hac Vice
16     Jamie L. Miller, Pro Hac Vice                    Attorneys for Defendants
       ALIOTO LAW FIRM
17     One Sansome Street, 35th Floor
18     San Francisco, California 94104

19     Attorneys for Plaintiff

20

21

22
                                                         IT IS SO ORDERED.
23
                                                                     17 day of December, 2020
                                                         Dated this ____
24

25

26                                                       ___________________________
                                                         Gloria M. Navarro, District Judge
27
                                                         UNITED STATES DISTRICT COURT
28


      113076760.1
